Citation Nr: 0404329	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a May 5, 1947 rating decision denying entitlement 
to service connection for a blast concussion with injury to 
the eyes contains clear and unmistakable error.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945 and from June 1946 to March 1947.  He died in April 
1981, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The issues of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 and entitlement to Dependents' Educational 
Assistance under Chapter 35 of the United States Code will be 
addressed in the REMAND section of this decision.  
Accordingly, this appeal is, in part, REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, and VA 
will notify you if further action is required on your part.


FINDING OF FACT

The unappealed May 5, 1947 rating decision denying 
entitlement to service connection for a blast concussion with 
injury to the eyes was based on the laws then in effect and 
the evidence then of record.



CONCLUSION OF LAW

The May 5, 1947 rating decision denying entitlement to 
service connection for a blast concussion with injury to the 
eyes does not contain clear and unmistakable error.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
appellant's allegations of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals; rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  While CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a); 
see also 38 U.S.C.A. § 7105.

The Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the appellant has argued that the May 5, 1947 
rating decision denying the veteran's claim of entitlement to 
service connection for a blast concussion with injury to the 
eyes contains clear error on account of the veteran's 
complaints of an in-service injury.

Under the laws and regulations regarding service connection 
in effect at the time of the May 5, 1947 rating decision, 
disability compensation was authorized in cases where it was 
established that disabilities were shown to have been 
directly incurred in or aggravated by active military or 
naval service, provided that such incurrence or aggravation 
was not the result of misconduct of the veteran.  38 U.S.C. 
§ 471 (1946); 38 C.F.R. § 2.1077 (1938 & Supp. 1946).  

While the Chicago, Illinois VARO, which had the veteran's 
claims file in its possession at this time, did not provide 
actual citations to these laws and regulations in the May 5, 
1947 rating decision, the decision reflects that those laws 
and regulations were applied insofar as the RO determined 
that the veteran's claimed disorder was not shown by the 
evidence of record.  Indeed, the medical evidence of record 
at the time of the decision, notably the service medical 
records, did not confirm the veteran's claimed injury.  At 
that time, no post-service medical records were contained in 
the veteran's claims file.  The veteran was notified of this 
decision in the same month but did not respond within one 
year.

Even assuming that reasonable minds might differ as to 
whether the RO reached the correct determination as to the 
disposition of the veteran's claim in the May 5, 1947 rating 
decision, the fact that adjudicators made a determination on 
a question on which reasonable minds could plausibly differ 
is an insufficient basis upon which to predicate a finding of 
CUE.  See Thompson v. Derwinski, 1 Vet. App. at 253-54.  
Moreover, while the RO arguably did not fulfill its statutory 
duty to assist the veteran with the development of facts 
pertinent to his claim insofar as an examination addressing 
the etiology of his claimed disorder was not conducted, such 
a possible failure on the part of the RO also does not 
constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

In short, the Board concludes that the May 5, 1947 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is simply no basis upon which to find CUE in this 
decision.  The appellant's appeal, therefore, is denied as to 
this issue. 


ORDER

The May 5, 1947 rating decision denying entitlement to 
service connection for a blast concussion with injury to the 
eyes does not contain clear and unmistakable error, and the 
appeal is denied as to that issue.




REMAND

In October 2002, the RO requested medical records from the 
Tucson, Arizona VA Medical Center (VAMC), but only from 1981.  
These records indicate a history of the veteran's treatment 
for a cerebral aneurysm in October 1980, with a shunt 
performed, following radiological studies in September 1980.  
In February 1981, the shunt site became symptomatic, and a 
follow-up procedure was performed.  Subsequently, the 
veteran's symptoms, including tachycardia and shortness of 
breath, increased, and he died from the effects of an acute 
cardiopulmonary arrest in April 1981.  The veteran's death 
certificate also lists an intracerebral aneurysm as a 
significant condition contributing to death but not resulting 
in the underlying cause.

It is apparent from the 1981 records that the veteran 
underwent extensive treatment beginning in September 1980, 
and records of such treatment should be obtained from the 
Tucson VAMC and added to the claims file.  Moreover, given 
that the veteran's death followed soon after his shunt 
surgery and subsequent VA treatment, the Board finds that a 
medical opinion regarding the cause of his death, based on a 
claims file review, is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Finally, the development requested in conjunction with the 
appellant's DIC claim could significantly affect the outcome 
of her claim of entitlement to Dependents' Educational 
Assistance under Chapter 35 of the United States Code.  The 
Court has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue, here the Chapter 35 
benefits issue, cannot be rendered until the other issue, 
here the DIC issue, has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, this case is REMANDED to the RO for the 
following action:  



1.  The RO should send a letter to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claims.  By this letter, 
the RO must inform the appellant about 
the information and evidence that is 
necessary to substantiate the claims, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  The appellant should 
be allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then contact the Tucson 
VAMC and request all treatment records of 
the veteran dated from the period between 
September and December of 1980.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  Then, the RO should forward the 
veteran's claims file to an appropriate 
medical professional to address the 
etiology of the cause of the veteran's 
death.  The medical professional must 
review the entire claims file and provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that negligence or 
fault on the part of VA treatment 
providers contributed to cause the 
veteran's death.  Particular attention 
should be addressed to the VA treatment 
records dated from September 1980 and 
thereafter.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

4.  Then, the RO should readjudicate the 
appellant's claims of entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1151 and entitlement to Dependents' 
Educational Assistance under Chapter 35 
of the United States Code.  If the 
determination of either claim remains 
unfavorable to the appellant, the RO 
should furnish her with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford her a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



